NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-3070


                                 JANICE STEWART,

                                                    Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                    Respondent,

                                         and


                      DEPARTMENT OF VETERANS AFFAIRS,

                                                    Intervenor.


      Janice Stewart, of Dublin, Georgia, pro se.

      Sara B. Rearden, Acting Associate General Counsel, Office of the General
Counsel, United States Merit Systems Protection Board, of Washington, DC, for
respondent. With her on the brief were B. Chad Bungard, General Counsel, and
Rosa M. Koppel, Deputy General Counsel.

       William P. Rayel, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for intervenor. With him on
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Franklin E. White, Jr., Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit


                                       2007-3070


                                  JANICE STEWART,

                                                                   Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                                   Respondent,

                                          and

                      DEPARTMENT OF VETERANS AFFAIRS,


                                                                   Intervenor.

                          __________________________

                          DECIDED: June 5, 2007
                          __________________________


Before MAYER, Circuit Judge, CLEVENGER, Senior Circuit Judge and PROST, Circuit
Judge.

PER CURIAM.

      Janice Stewart appeals the final order of the Merit Systems Protection Board,

denying her petition for review of its initial decision dismissing her appeal for lack of

jurisdiction. Stewart v. Dep’t of Veterans Affairs, No. AT-0752-06-0585-I-1 (M.S.P.B.

Nov. 17, 2006). We affirm.
      Neither statute cited by Stewart gives the board jurisdiction over voluntary

downgradings.   An employee’s acceptance of a lower-graded position is generally

presumed voluntary absent duress, coercion, or a showing that a reasonable person

would have been misled by the agency’s actions. Stewart has made no such showing

here; the record lacks any evidence of duress, coercion, or misleading actions by the

agency.




2007-3070                                2